UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-15751 eMAGIN CORPORATION (Exact name of registrant as specified in its charter) Delaware 56-1764501 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3006 Northup Way, Suite 103, Bellevue, Washington 98004 (Address of principal executive offices) (425) 284-5200 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Per Share Indicate by check mark whether the registraant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months ).YesR No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £NoR The number of shares of common stock outstanding as of April 30, 2013 was 23,687,196. 1 Table of Contents eMagin Corporation Form 10-Q For the Quarter ended March 31, 2013 Table of Contents Page PART IFINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations for the Three Months ended March 31, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months ended March 31, 2013 and 2012 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 15 Item 4 Controls and Procedures 16 PART II OTHER INFORMATION Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 Mine Safety Disclosures 17 Item 5 Other Information 17 Item 6 Exhibits 17 SIGNATURES 18 CERTIFICATIONS 2 Table of Contents ITEM 1.Condensed Consolidated Financial Statements eMAGIN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March 31, 2013 (unaudited) December 31, 2012 ASSETS Current assets: Cash and cash equivalents $ $ Investments Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Long-term investments — Equipment, furniture and leasehold improvements, net Other assets Deferred tax asset Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Other current liabilities Total current liabilities Commitments and contingencies(Note 8) Shareholders’ equity: Preferred stock, $.001 par value: authorized 10,000,000 shares: Series B Convertible Preferred stock, (liquidation preference of $5,659,000) stated value $1,000 per share, $.001 par value:10,000 shares designated and 5,659 issued and outstanding as of March 31, 2013 and December 31, 2012 — — Common stock, $.001 par value: authorized 200,000,000 shares, issued and outstanding, 23,687,196 shares as of March 31, 2013and 23,674,541 as of December 31, 2012 24 24 Additional paid-in capital Accumulated deficit ) ) Treasury stock, 150,000 shares as of March 31, 2013 and December 31, 2012 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to Condensed Consolidated Financial Statements. 3 Table of Contents eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) (unaudited) Three Months Ended March 31, Revenue: Product $ $ Contract Total revenue, net Cost of goods sold: Product Contract Total cost of goods sold Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Income from operations ) Other income (expense): Interest expense, net ) (3 ) Other income, net 14 7 Total other income (expense), net 3 4 Income before provision for income taxes ) Provision for (benefit from) income taxes ) Net income (loss) $ $ ) Less net income allocated to participating securities 50 — Net income (loss)allocated to common shares $ $ ) Income (loss) per share, basic $ $ ) Income (loss) per share, diluted $ $ ) Weighted average number of shares outstanding: Basic Diluted See notes to Condensed Consolidated Financial Statements. 4 Table of Contents eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, (unaudited) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 57 Amortization of bond premium 10 — Inventory reserve 29 3 Stock-based compensation Changes in operating assets and liabilities: Accounts receivable (471 ) Inventories, net 50 (43 ) Prepaid expenses and other current assets (155 ) (247 ) Accounts payable, accrued expenses, and other current liabilities (669 ) Net cash provided by operating activities Cash flows from investing activities: Purchase of equipment (150 ) (598 ) Maturities of investments Purchase of investments (2,750 ) (2,500 ) Net cash provided by (used in) investing activities (2,098 ) Cash flows from financing activities: Proceeds from exercise of stock options 24 29 Net cash provided by financing activities 24 29 Net increase (decrease) in cash and cash equivalents (1,739 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid for interest, net of amount capitalized of $4 thousand in 2012 $
